Citation Nr: 9934931	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral bunions.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. In October 1977 the RO reopened and denied entitlement to 
service connection for a disorder of the feet; the veteran 
was notified later that same month and did not appeal.

2. The evidence submitted since the October 1977 rating 
decision includes information that either does not bear 
directly or substantially on the specific matter, or is 
not so significant that it must be considered to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral bunions.


CONCLUSIONS OF LAW

1. The October 1977 rating decision, which reopened and 
denied entitlement to service connection for a bilateral 
foot disorder, is final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1977) (currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999)).

2. Evidence submitted since the October 1977 rating decision 
in support of the veteran's application to reopen the 
claim for entitlement to service connection for a disorder 
of the feet is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his original application for entitlement to 
service connection for a disorder of the feet in July 1973, 
however he failed to report for two scheduled VA examinations 
and the claim was denied.  In October 1977 the RO reopened 
and denied the claim and the veteran did not appeal.  
Therefore, the October 1977 rating decision is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 (1977) 
(currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1999)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a subsequent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

The veteran's original, July 1973 claim was denied because he 
failed to report for two scheduled VA examinations.  The 
claim was reopened and denied in October 1977.  The evidence 
of record included the veteran's service medical records, and 
statements to the effect that he developed bunions during 
active duty.

Evidence submitted since the denial of the veteran's claim in 
October 1977 includes the veteran's contentions that his 
bunions owe their etiology to active duty.  He contends that 
his boots, or something else during active duty, caused 
bunions, or that in the alternative if his foot disability 
preexisted service, it was aggravated therein.  Also received 
was a service immunization record.  

The Board notes the veteran's arguments of inservice 
incurrence or aggravation were considered in prior rating 
decisions.  Furthermore, the veteran's statements are lay 
assertions, and "lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).

The Board finds that the newly submitted evidence is not new 
and material.  The immunization record does not bear directly 
or substantially on the specific matter and the additional 
contentions are cumulative to those previously considered.  
Furthermore, this additional evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.

The veteran has claimed that the file does not contain a 
complete set of his medical records.  The Board notes that 
the RO re-requested the veteran's service medical records in 
April 1998.  In response to the RO's request, the National 
Personnel Records Center forwarded an immunization record 
from service and indicated that all other available records 
were previously forwarded in August 1973.  As described 
earlier, a VA facility identified by the veteran indicated 
that it had no relevant records either.  The Board finds that 
the RO has adequately assisted the veteran in the development 
of this claim, and that he has not identified the existence 
of any available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board 
notes the record does not reflect that any outstanding VA 
medical records include opinion relating the veteran's foot 
disability to active service.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for bilateral 
bunions, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

